Opinion issued January 20, 2022




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                           ————————————
                            NO. 01-20-00658-CV
                          ———————————
                        SHAWN YOUNG, Appellant
                                     V.
           LUXURY DIRECT LIMITED COMPANY, Appellee


                   On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-89787


                        MEMORANDUM OPINION

     Appellant, Shawn Young, attempts to appeal the trial court’s June 29, 2020

order granting partial summary judgment in favor of appellee, Luxury Direct

Limited Company.
      On October 7, 2021, appellant filed a brief, styled Shawn Young v. Luxury

Direct Limited Company, raising two issues: (1) the trial court abused its discretion

in denying his motion to defer a ruling on summary judgment and for continuance

and (2) the trial court abused its discretion not affording appellant adequate time to

conduct discovery.    On November 8, 2021, appellee filed a motion to strike

appellant’s brief because appellee contends that appellant is attempting to appeal

from the trial court’s June 29, 2020 order granting partial summary judgment in

favor of appellee and such order is not a final judgment because counterclaims

remain pending below. Appellant did not respond to appellee’s motion to strike.

      The clerk’s record reflects that on June 28, 2020, appellant filed a first

amended answer and counterclaims against appellee. On June 29, 2020, the trial

court granted a partial motion for summary judgment in favor of appellee, but no

ruling on appellant’s counterclaims appear in the record. On December 7, 2021,

we notified appellant that we intended to dismiss the appeal for want of jurisdiction

unless he could show that the trial court resolved appellant’s counterclaims.

Appellant did not respond.

      Generally, appellate courts only have jurisdiction over appeals from final

judgments. See Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001);

N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). To be final, a

judgment must dispose of all issues and parties in a case. Aldridge, 400 S.W.2d at


                                          2
895. A summary judgment order is final for purposes of appeal only if it either

“actually disposes of all claims and parties then before the court . . . or it states

with unmistakable clarity that it is a final judgment as to all claims and all parties.”

Lehmann, 39 S.W.3d at 192–93; see N.Y. Underwriters Ins. Co. v. Sanchez, 799

S.W.2d 677, 678–79 (Tex. 1990) (“In the absence of a special statute making an

interlocutory order appealable, a judgment must dispose of all issues and parties in

the case, including those presented by counterclaim or cross action, to be final and

appealable.”).

      Because appellant’s counterclaims have not been finally disposed of and

remain pending and the trial court’s order does not state that it is a final judgment

as to all claims and all parties, we agree with appellee that the trial court has not

rendered a final judgment in trial court cause number 2019-89787. See Palavan v.

McCulley, Boulevard Realty LLC, and TBW Dev., LLC, No. 01-14-00604-CV,

2015 WL 1544520, at *1–2 (Tex. App.—Houston [1st Dist.] Apr. 2, 2015, no pet.)

(concluding that court lacked jurisdiction because counterclaims remained

pending).

      Accordingly, we dismiss appellant’s appeal for lack of jurisdiction and for

failing to respond to our notice. See TEX. R. APP. P. 42.3(a), (c). We overrule any

pending motions as moot.




                                           3
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Landau.




                                        4